         Case 3:19-cv-00180-SRW Document 10 Filed 08/05/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

LAUREN PICKARD,

   Plaintiff,

-vs-
                                                CASE NO.: 3:19-CV-00180-SRW
SLM CORPORATION, d/b/a
SALLIE MAE,

   Defendant.
                                    /

                NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

       COME NOW the Plaintiffs, LAUREN PICKARD, by and through her undersigned

attorneys, hereby file this Notice of Voluntary Dismissal With Prejudice as to all claims with

Defendant, SLM CORPORATION, d/b/a SALLIE MAE, in the above captioned matter.

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing document has been

furnished via CM/ECF on this 5th day of August, 2019.

                                           /s/Frank H. Kerney, III, Esquire
                                           Frank H. Kerney, III, Esquire
                                           Florida Bar #: 88672
                                           Morgan & Morgan, Tampa, P.A.
                                           201 North Franklin Street, 7th Floor
                                           Tampa, FL 33602
                                           Telephone: (813) 223-5505
                                           Facsimile: (813) 223-5402
                                           fkerney@forthepeople.com
                                           snazario@forthepeople.com
                                           mmartinez@forthepeople.com
                                           Counsel for Plaintiff
